.,. , .
                                                                                                 ...('

                                                                                    'd        .-.;. \
                                                                                     ~
                                                                                      ~
                                                                                                . ,.:.(v
                                                                        cJj   '1~         ~       ·_:"') ""'
                                        NO. CR-15-25362-1                ~       ~ ~ ~
                                                                                    ',L                    ,..l..~
STATE OF TEXAS                                  §       INTHEDISTRI             ~    ~
                                                                                FILED IN
                                                                                                           ·-;:'~
                                                §                            (". ~OF ..P.
                                                                      6th COURT            .. ·s-.
                                                                                      APPEALS
vs.                                             §                         DI~~ ~
                                                        336th JUDICIAL TEXARKANA, TEXAS
                                                §                          ~ 12:08:30 PM
                                                                      8/5/2015
Tony Milner                                     §       FANNIN COUNTY, TEtAS
                                                                          DEBBIE AUTREY
                                                                               Clerk

                                    NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Tony Milner, Defendant in the above styled and numbered cause, and gives

this written notice of appeal to the Court of Appeals of the State of Texas from the denial of his

motion to dismiss for want of speedy trial and motion to dismiss for lack of presentment of

indictment within 180 days of arrest.

                                             RespectfuUy submitted,

                                             Micah Belden
                                             71 l N. Travis Street
                                             Sherman, Texas 75090
                                             Tel: (9~03)868-1528
                                             Fax: (903      -

                                             By:-+____,..._,_______.,,.____._____________
                                                slate                4
                                                beldendwi@yahoo.com
                                                Attorney for Tony Milner

                               CERTIFICATE OF SERVICE

       This is to certify that on August 4, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Grayson County, Mr. Richard

Glaser. by hand delivery.